t c memo united_states tax_court allied marine systems inc petitioner v commissioner of internal revenue respondent richard m gibbons petitioner v commissioner of internal revenue respondent docket nos filed date mark e kellogg and william f krebs for petitioners susan t mosley for respondent memorandum findings_of_fact and opinion cohen chief_judge in these consolidated cases respondent determined deficiencies in additions to and a penalty on petitioners' federal income taxes as follows docket no year docket no deficiency dollar_figure big_number year deficiency sec_6653 sec_6661 sec_6662 additions to tax and penalty dollar_figure big_number dollar_figure --- dollar_figure --- --- dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by the parties the issues for decision are whether petitioner allied marine systems inc allied is entitled to reductions in gross_income and to additional expenses for and whether petitioner richard m gibbons petitioner is entitled to additional miscellaneous_itemized_deductions in whether petitioner received constructive dividends or wages from allied's paying his personal expenses in and whether petitioner can exclude gain under sec_121 and defer gain under sec_1034 in and whether petitioner is liable for the additions to tax and penalty as determined by respondent findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petitions in these cases were filed allied maintained its principal_place_of_business in solomons maryland and petitioner resided in solomons maryland petitioner was born in allied in petitioner retired from the navy while in the navy petitioner's primary duties were underwater construction underwater explosives and deep-sea diving prior to his retirement petitioner formed allied as a partnership allied was incorporated in during the years in issue allied was in the business of general waterfront construction including constructing residential bulkheads piers and marinas allied was a cash_basis taxpayer during the years in issue in and petitioner was president and general manager of allied and owned percent of allied's stock his duties included locating work for allied scheduling work assignments and obtaining the requisite permits required for waterfront construction petitioner also used his skills as a pilot while working for allied for liability insurance purposes allied's accounting system for receipts was divided into two portions services income and other income services income included moneys derived from waterfront construction the other income account recorded payments for materials that were sold by allied loan repayments and payments received in connection with a mortgage during amounts recorded as other income included dollar_figure of payments received in connection with a mortgage held by petitioner and joseph otrompke and a dollar_figure loan made by petitioner to allied the source of the balance of other income deposited in is not reflected on allied's books during allied's books reflect that dollar_figure of loans were made to employees of allied during allied's books reflect that dollar_figure of loans were made to employees of allied although allied paid its officers dollar_figure and dollar_figure in and respectively petitioner was not paid any salary by allied during or allied paid petitioner's personal expenses in the amounts of dollar_figure and dollar_figure in and respectively allied's schedule l balance_sheet of form_1120s u s income_tax return for an s_corporation set forth dollar_figure as outstanding shareholder loans at the end of and dollar_figure as total liabilities and shareholders' equity allied's schedule l does not set forth any specific dollar amount outstanding as shareholder loans at the beginning or end of however for beginning total liabilities and shareholders' equity totaled dollar_figure and ending total liabilities and shareholders' equity for totaled dollar_figure airplanes petitioner owned the following four airplanes during and airplane date acquired date disposed of purchase_price piper pa30 cessna cessna date date date date date not applicable mitsubishi mu2b date not applicable dollar_figure big_number even trade for piper pa30 big_number petitioner's airplanes were used by him personally and by allied as follows business usage hours petitioner's usage hours total hours during allied's use of petitioner's airplanes wa sec_53 percent of the total usage during allied's use of petitioner's airplanes wa sec_43 percent of the total usage during allied paid for all operating_expenses of petitioner's airplanes including those expenses attributable to personal_use petitioner paid at least dollar_figure of airplane expenses during petitioner's airplanes were flown the following number of hours during the years in issue airplane piper pa30 cessna cessna mitsubishi mu2b aztec rental airplane --- --- --- solomons properties partnership on date petitioner richard h fischer jr fischer and delta financial_corporation inc delta entered into a written partnership_agreement for the purpose of acquiring developing and reselling real_property known as oyster bay located in lusby maryland petitioner was responsible for obtaining the necessary permits and overseeing the construction delta was responsible for securing financing for the acquisition and cost of developing the property fischer was responsible for overseeing the acquisition of the land under the terms of the solomons properties solomons partnership_agreement petitioner fischer and delta agreed that the written partnership_agreement was intended to set forth all promises agreements conditions and understandings among them each partner owned a one-third interest in solomons determinations of each partner's share of income gain loss credit or allowance were to be made in accordance with the agreement the partners agreed that legal_title to partnership property would be held in the name of solomons or in such other name or manner that would be in the best interest of the partnership the manner of holding title to partnership property was for the convenience of the partnership and all such property would be treated as partnership property in late solomons purchased property in calvert county maryland the property included a house the solomons house and improvements petitioner resided in the solomons house from until date and paid no rent from time to time solomons business was conducted in the solomons house solomons owned the house and pledged it along with the other partnership property as collateral for loans obtained by the partnership from to solomons purchased additional adjacent property the total acreage acquired by solomons was acres in date solomons sold the acres of land including the house that was occupied by petitioner for dollar_figure the solomons house was destroyed by fire in date on date petitioner and another person purchased a new home in st mary's county maryland for dollar_figure other background petitioner prepared allied's and federal_income_tax returns petitioner prepared his own federal_income_tax return petitioner's federal_income_tax return was prepared by clarkson richard sherwood sherwood an accountant allied's gross_income and deductions opinion allied contends that respondent's determination of allied's gross_income should be reduced by dollar_figure and dollar_figure in and respectively respondent concedes that allied's income in should be reduced by dollar_figure to reflect loans to employees that were repaid during allied's argument is that all of the loans to employees were repaid in the year that the loans were made and thus that allied's income should be reduced by the total amount of the loans to employees in and allied's cash receipts and disbursements journals for and were introduced as evidence none of the deposits were either identified as loan repayments or traceable to particular loans except for the dollar_figure that was conceded by respondent no indication is given in the journals that any other loans to employees were repaid during or petitioner's general and uncorroborated testimony is not sufficient to prove that allied's loans to employees were in fact repaid during the same year that they were made and the december dates of some loans suggest otherwise respondent's determination regarding adjustments to allied's income as modified by her concession will be sustained allied also contends that respondent's determination of allied's expenses for the operation of petitioner's airplanes should be increased by dollar_figure and dollar_figure in and respectively respondent argues that allied is not entitled to additional airplane expenses for and allied argues that it is entitled to additional_depreciation deductions related to petitioner's airplanes respondent admits that amounts representing depreciation for airplanes owned by petitioner were considered in determining the amount that respondent would accept as a reasonable estimate of allied's airplane expenses respondent however argues that allied is not entitled to depreciate airplanes for which it did not have the burdens and benefits of ownership allied bears the burden of establishing that it is entitled to additional deductions rule a 503_us_79 512_f2d_882 9th cir affg tcmemo_1972_133 this includes substantiating the amount of the item claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir generally sec_167 provides that there shall be allowed as a deduction for depreciation a reasonable_allowance_for_exhaustion and wear_and_tear of property used in the taxpayer's trade_or_business or held_for_the_production_of_income sec_167 sec_1_167_a_-1 income_tax regs traditionally such allowance is primarily intended to provide a nontaxable fund to restore property used in producing income at the end of such property's useful_life and is granted to the person who uses property in his trade_or_business or for the production_of_income and who incurs a loss resulting from the depreciation of capital that he has invested 308_us_252 51_tc_799 n depreciation may generally be deducted to the extent that the taxpayer proves that he or she actually expended capital in the acquisition or improvement of the property helvering v f_r lazarus co supra pincite 51_tc_488 allied does not deny that petitioner not allied owned the airplanes and allied does not contend that it provided funds for the acquisition of the airplanes although allied paid some expenses of the airplanes during the relevant period allied has not provided any proof that it had a capital_investment in the airplanes accordingly allied has failed to prove its entitlement to any additional_depreciation deductions with respect to petitioner's airplanes for allied argues that based on the cost per hour for each aircraft to which petitioner testified and the stipulated number of business hours flown allied must have incurred additional expenses allied's position is unsupported by the record respondent determined that allied was entitled to dollar_figure of airplane expenses for based on a concession by respondent the allowance will be dollar_figure at trial allied introduced various receipts as evidence of airplane expenses the receipts totaled less than dollar_figure and not all of the expenses were paid_by allied without supporting independent evidence allied's claim is not sufficient to prove its entitlement to additional airplane expenses allied raised for the first time on brief its claim that it is entitled to the deductions as essentially for airplane rental expenses allied did not give respondent fair warning of this position even if we were to consider this position we would conclude that it was without merit there is not sufficient evidence before us to establish any rental agreement or any rental payments during the years in issue we cannot conclude from the evidence that allied is entitled to any additional airplane expenses in or schedule a deductions petitioner deducted dollar_figure as employee business_expenses on his form_2106 employee business_expenses the parties have stipulated that the amount remaining in dispute is dollar_figure on brief petitioner conceded respondent's disallowance of dollar_figure claimed as expenses for travel while away from home petitioner did not produce any evidence at trial regarding and did not dispute on brief respondent's disallowance of dollar_figure claimed as expenses for meals and entertainment petitioner has failed to meet his burden of proving that respondent's determination is incorrect rule a the remaining items in dispute are vehicle expenses of dollar_figure and parking and tolls expenses of dollar_figure petitioner testified that he maintained a contemporaneous automobile log during but that the log was destroyed when the solomons house burned down in early in place of the original log petitioner introduced a reconstruction of his claimed business use of the automobile such a reconstruction is allowed-- where the taxpayer establishes that the failure to produce adequate_records is due to the loss of such records through circumstances beyond the taxpayer's control such as destruction by fire flood earthquake or other_casualty the taxpayer shall have a right to substantiate a deduction by reasonable reconstruction of his expenditures or use sec_1_274-5t temporary income_tax regs fed reg date respondent argues that petitioner's reconstruction is not reasonable petitioner's form_2106 indicates that his vehicle was driven a total of big_number miles during according to petitioner's form_2106 big_number miles was business mileage big_number miles was commuting mileage and miles was personal mileage other than commuting the reconstruction presented by petitioner indicates big_number miles of purported business travel respondent contends that it is unreasonable to conclude that petitioner in addition to the commuting mileage drove only personal miles during especially when petitioner has failed to offer any proof of another vehicle used for personal transportation we agree with respondent petitioner testified that he used a reconstruction in preparing his form_2106 petitioner could not recall however whether the reconstruction that was received into evidence was the same reconstruction that was used in preparation of his form_2106 or when the reconstruction that was received into evidence was prepared if the reconstruction was not the one used in preparing the return there is no explanation for the missing more contemporaneous record in his brief petitioner acknowledges the difficulty of recalling details occurring years before the trial and a recent reconstruction would inherently be susceptible to error we are not persuaded that the reconstruction is reasonable or reliable petitioner's testimony regarding the claimed parking fees and tolls is likewise vague and unconvincing petitioner's claimed parking fees were based on an average trip petitioner did not introduce any evidence or testify as to the specific number of airport fees for landing and parking petitioner's airplanes or to the number of vehicle parking fees that were included on his form_2106 furthermore petitioner did not attempt to reconstruct any of the claimed parking fee expenses respondent's determination that petitioner is not entitled to employee business_expenses will be sustained allied's payment of petitioner's personal expenses respondent determined that allied's payment of petitioner's personal expenses in the amounts of dollar_figure and dollar_figure in and respectively was includable in petitioner's gross_income after a concession by respondent the amounts remaining in dispute are dollar_figure and dollar_figure for and respectively petitioner contends that allied's payments of his personal expenses were nontaxable loan repayments respondent contends that these payments were dividends or in the alternative wages at trial the evidence that was introduced by petitioner consisted mainly of his uncorroborated testimony we are not required to accept testimony that is improbable or vague see 440_f2d_688 9th cir affg tcmemo_1969_159 petitioner's testimony is not supported by the minimal records produced at trial and is not consistent with the contemporaneous corporate records allied's schedule l balance_sheet indicates that at the end of dollar_figure was outstanding as shareholder loans and that liabilities and shareholders' equity totaled dollar_figure allied's schedule l does not indicate any amount outstanding as shareholder loans at the beginning of however beginning liabilities and shareholders' equity totaled dollar_figure ending liabilities and shareholders' equity for totaled dollar_figure we conclude that allied did not have a contemporaneous intent to treat the payments of petitioner's personal expenses as loan repayments petitioner's attempts to characterize retroactively the payments he received from allied as loan repayments are not persuasive see 368_f2d_439 9th cir affg tcmemo_1965_84 the pattern of payments from allied for petitioner's benefit is more consistent with constructive dividends see reis v commissioner tcmemo_1995_231 cordes v commissioner tcmemo_1994_377 petitioner contends that allied did not have earnings_and_profits from which to pay a dividend in or respondent concedes that allied did not make a profit in however respondent argues that petitioner has failed to show that there were no historical earnings available in petitioner argues that allied was only a corporate shell between its incorporation in and and that no historical earnings could exist petitioner's contention is not supported by any evidence in the record petitioner has not met his burden of proving that allied had insufficient earnings_and_profits to support the distribution of dividends to the extent determined by respondent during the years in issue 89_tc_1280 see rescigno v commissioner tcmemo_1991_479 malicki v commissioner tcmemo_1988_559 affd sub nom 910_f2d_1374 7th cir because petitioner has failed to prove error in respondent's determination we need not address respondent's alternative position that the payments represented wages to petitioner we note however petitioner's argument there is no dispute that gibbon's payments were unique among the employees and stockholders of the corporation the distinction is that unlike the other employees and stockholders gibbons was the only one to loan the corporation substantial sums of money to advance on behalf of the corporation funds for its business_expenses and to provide the corporation with the use of his depreciable equipment for the corporation's business uses the unique payments were in recognition and partial satisfaction of these unique activities on its behalf inasmuch as petitioner was not paid any salary during or petitioner's argument suggests that he was compensated by the payments in dispute the tax consequences to petitioner would be the same allied has not timely argued that it would be entitled to deduct the payments as compensation respondent's determination that petitioner received constructive dividends in the amounts of dollar_figure and dollar_figure for and respectively will be sustained sec_121 and sec_1034 respondent determined that petitioner is not entitled to exclude or to defer any gain from the sale of the solomons house petitioner contends that he is entitled to exclude dollar_figure of gain under sec_121 and to rollover dollar_figure of gain under sec_1034 sec_121 provides a one-time exclusion of dollar_figure of gain from the sale of a principal_residence for an individual who has attained age if during the 5-year period ending on the date of the sale_or_exchange such property has been owned and used by the taxpayer as his principal_residence for periods aggregating years or more sec_121 emphasis added b the parties are in agreement that petitioner met the age requirement and used at least a portion of the solomons house as his principal_residence for the requisite period however the solomons house was owned by solomons not by petitioner thus sec_121 is not applicable to petitioner here sec_1034 provides for rollover of gain on the sale of a principal_residence if property in this section called old residence used by the taxpayer as his principal_residence is sold by him and within a period beginning years before the date of such sale and ending years after such date property in this section called new residence is purchased and used by the taxpayer as his principal_residence gain if any from such sale shall be recognized only to the extent that the taxpayer's adjusted_sales_price as defined in subsection b of the old residence exceeds the taxpayer's cost of purchasing the new residence again the parties are in agreement that petitioner used at least a portion of the solomons house as his principal_residence and that petitioner purchased a new residence within the requisite period respondent argues that petitioner has not substantiated the amount of the gain allocable to the portion used as a residence and that petitioner did not own the solomons house and thus cannot claim the benefit of sec_1034 gain rollover petitioner contends that a partner in a partnership may claim an exclusion of the recognition of gain on the sale of property titled to the partnership and used by a partner as his personal_residence petitioner points to lewis testamentary_trust b v commissioner 83_tc_246 to support his position lewis stands for the proposition that an income beneficiary's use of a house owned by the trust cannot be imputed to the trust in determining the trust's tax_liability under sec_57 defining tax_preferences for purposes of the minimum_tax in that case the court therefore concluded that the principal_residence exclusion of sec_57 was unavailable to the trust lewis does not strengthen petitioner's position petitioner also relies on 54_tc_170 arguing that his failing to pay rents and solomons' failing to depreciate the house indicate that the solomons house was a residence and not business property petitioner's syllogism fails the taxpayer's loss in davies based on a conclusion that the property in question was business property does not suggest an opposite result here the solomons property whether depreciated or not was from time to time put to business uses neither the court's dictum in davies v commissioner supra pincite nor sec_704 cited by petitioner relating to property contributed to a partnership applies here the solomons property was purchased by the partnership not contributed to it under sec_1034 the old residence must be sold by a taxpayer claiming nonrecognition treatment the solomons house was sold along with the other partnership property by solomons not by petitioner maintaining continuity of title is a key to receiving nonrecognition treatment under sec_1034 see 602_f2d_1341 9th cir title to the solomons house was held in the name of solomons along with the other partnership property petitioner's new residence was titled in his and another's names no continuity of title exists here petitioner argues that through an oral agreement with his partners he gained an interest in the solomons house neither of the other solomons partners corroborated petitioner's testimony petitioner fischer and a delta representative douglass parran jr parran testified that each partner had the option to receive one of the residential units to be built as part of the development such an agreement would not constitute a transfer to petitioner of title in the solomons house fischer testified that petitioner's use of the solomons house was important to the partnership during the construction phase from a security standpoint and from a convenience standpoint petitioner was overseeing the construction however petitioner fischer and parran also testified that from the outset solomons intended to destroy the solomons house as part of the overall development plan solomons treated the solomons house at all times as partnership property pledging it along with other partnership property as collateral for loans petitioner's claim that he gained title equitable or otherwise in the solomons house is contrary to the evidence respondent's determination that petitioner is not entitled to exclude gain under sec_121 or to defer gain under sec_1034 in will be sustained sec_6661 addition_to_tax respondent determined that petitioner is liable for the sec_6661 addition_to_tax for petitioner bears the burden of proving that respondent’s determination is not correct rule a 105_tc_324 sec_6661 provides for an addition_to_tax on underpayments attributable to a substantial_understatement_of_income_tax sec_6661 defines the term understatement as being the excess of the amount of tax required to be shown on the return for the taxable_year over the amount shown on the return an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 the deficiency resulting from our determinations is a substantial_understatement the sec_6661 addition_to_tax is not applicable however if there was substantial_authority for the taxpayer's treatment of the items in issue or if the relevant facts relating to the tax treatment were adequately disclosed on the return sec_6661 and ii petitioner did not present any evidence or argument that there was substantial_authority for his treatment of the items in issue or that the treatment was adequately disclosed on his return accordingly we conclude that petitioner is liable for the addition_to_tax under sec_6661 for sec_6653 addition_to_tax respondent determined that petitioner is liable for the sec_6653 addition_to_tax for sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of the underpayment is due to negligence or intentional disregard of the rules or regulations negligence is defined as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 963_f2d_907 6th cir affg tcmemo_1991_179 85_tc_934 petitioner bears the burden of proving that respondent's determination is erroneous rule a 58_tc_757 petitioner presented neither evidence at trial nor argument on brief regarding the negligence addition_to_tax for respondent's determination will be sustained sec_6662 penalty respondent determined that petitioner is liable for the sec_6662 penalty for sec_6662 imposes an accuracy-related_penalty in an amount equal to percent of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 on brief respondent argues that the determination of the sec_6662 penalty should be sustained because petitioner's underpayment was due to negligence or due to a substantial_understatement sec_6662 and the deficiency here determined is a substantial_understatement see sec_6662 the accuracy-related_penalty does not apply with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion of an underpayment and that petitioner acted in good_faith with respect to such portion sec_6664 the determination of whether petitioner acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's effort to assess his or her proper tax_liability for the year id reliance by the taxpayer on the advice of a qualified adviser will constitute reasonable_cause and good_faith if under all of the facts and circumstances the reliance by the taxpayer was reasonable and the taxpayer acted in good_faith id based on the record we conclude that petitioner is not liable for the sec_6662 accuracy-related_penalty on the portion of the underpayment related to the solomons house petitioner retained sherwood to prepare his return and both petitioner's and sherwood's testimony indicated that petitioner provided sherwood with all of the information regarding the solomons house although petitioner's reliance on sherwood in this regard was misplaced we do not conclude that petitioner's reliance on sherwood was unreasonable petitioner has not shown reasonable_cause or good_faith for the remainder of the underpayment neither petitioner nor sherwood testified as to what information petitioner provided to sherwood regarding allied's payment of petitioner's personal expenses thus the sec_6662 penalty will be sustained as to the remaining portion of the underpayment for to reflect the foregoing and concessions of the parties decisions will be entered under rule
